Exhibit 10.21

 

LEASE AND AGREEMENT

 

Between

 

LGH INVESTMENT, L.L.C.,

A MISSOURI LIMITED LIABILITY COMPANY

 

as Landlord

 

And

 

CHEMICAL DYNAMICS, INC. D/B/A

SCHULTZ COMPANY,

A MISSOURI CORPORATION

 

as Tenant

 

Dated January 18, 2000

 



--------------------------------------------------------------------------------

LEASE AND AGREEMENT, dated as of January 18, 2000 between LGH Investment,
L.L.C., (herein, called “Landlord”), having an address at 701 Emerson Road,
Suite 500, St. Louis, MO 63141, and Chemical Dynamics, Inc. d/b/a Schultz
Company, a Missouri corporation (herein, called “Tenant”), having an address at
13260 Corporate Exchange Dr., St. Louis, MO 63044-3720, (as defined herein).

 

1. Demise of Premises. In consideration of the rents and covenants herein
stipulated to be paid and performed, Landlord hereby demises, lets to Tenant,
and Tenant hereby lets from Landlord, for the terms herein described, the
premises (herein called the “Premises”) consisting of a building (“Building”)
containing approximately 153,265 square feet and commonly known as 13260
Corporate Exchange Dr., St. Louis, MO 63044-3720 which building is situated on a
parcel of land which is improved with parking areas, landscaping and driveways
(the “Land”) described on Exhibit A.

 

2. Use of Premises.

 

(a) Tenant and any permitted sublessee or assignee may use and occupy the
Premises as offices, warehouse and a manufacturing, storage and distribution
center for horticultural products and other lawn and garden supplies and
products. Additionally, Tenant and any permitted sublessee or assignee may use
and occupy the Premises for any lawful use, provided that, in Landlord’s
reasonable judgment, such use (i) creates no detrimental environmental effects
or increased environmental risks to the Premises or to other property and does
not result in any increased risk of liability to Landlord, (ii) creates or
requires no modifications be made by Landlord to the physical structure of any
portion of the Premises except in accordance with the provisions of Section 11
of this Lease, (iii) creates no adverse tax consequences for Landlord, (iv) will
not lessen the fair market value of the Premises to an amount which is below its
fair market value immediately prior to the commencement of such use, (v) does
not change the primary character of the Premises, and (vi) does not violate any
other provisions of this Lease or any term of any other agreement or restriction
to which the Premises are subject, or cause the Premises to be in violation of
any laws, ordinances, rules, regulations, covenants, or requirements applicable
thereto.

 

(b) Tenant shall not conduct its business operation in the Premises unless and
until (and only during such time as) all necessary certificates of occupancy,
permits, licenses registrations and consents from any and all appropriate
governmental authorities have been obtained and are in full force and effect.
Tenant shall have access to the Premises 24 hours per day, 7 days per week, 365
days per year during the Term (as hereinafter defined) of this Lease.

 

3. Term. The term (“Term”) of this Lease is for fifteen (15) years and a partial
month, commencing on January 18, 2000 (the “Commencement Date”) and expiring at
midnight on January 31, 2015 (the “Expiration Date”).

 

-1-



--------------------------------------------------------------------------------

4. Rent.

 

(a) Tenant covenants to pay to Landlord (or Mortgagee (as hereinafter defined)
if directed by Landlord) in monthly installments, rent for the Premises (i)
during the Term of this Lease, in the amount determined pursuant to Exhibit B
hereto (herein called the “Basic Rent”) on the dates set forth in said Exhibit
(herein called the “Basic Rent Payment Dates”), and to pay the same in lawful
money of the United States of America to the Landlord at and/or to such other
person or such other place or account as Landlord and Mortgagee, if any, from
time to time may designate to Tenant in writing. The Basic Rent for any partial
month at commencement of the Term shall be a prorated amount of the monthly
Basic Rent payable during the first year of the Lease.

 

(b) Tenant covenants that all other amounts, liabilities and obligations which
Tenant assumes or agrees to pay or discharge pursuant to this Lease together
with every fine, penalty, interest and cost which may be added for nonpayment or
late payment thereof, shall constitute additional rent hereunder (herein called
“Additional Rent”). In the event of any failure by Tenant to pay or discharge
any Additional Rent, Landlord shall have all rights, powers and remedies
provided herein or by law in the case of nonpayment of Basic Rent. Tenant also
covenants to pay to Landlord on demand an amount equal to five percent (5%) of
the payment amount then due, on all overdue installments of Basic Rent or
Additional Rent not paid within five (5) days after its due date. In addition,
Tenant further covenants to pay to Landlord on demand interest at the rate of
fifteen percent (15%) per annum (or at the maximum rate not prohibited by
applicable law, whichever is less) on all obligations which Landlord shall have
paid on behalf of Tenant from the date of such payment by Landlord until
Landlord is paid in full.

 

(c) Except as expressly provided herein, Basic Rent, Additional Rent and all
other sums payable hereunder by Tenant, shall be paid without notice (except as
expressly provided herein), demand, setoff, counterclaim, abatement, suspension,
deduction or defense.

 

(d) Tenant agrees that it will remain obligated under this Lease in accordance
with its terms, and that it will not take any action to terminate, rescind or
avoid this Lease, notwithstanding (i) the bankruptcy, insolvency,
reorganization, composition, readjustment, liquidation, dissolution, or
winding-up or other proceeding affecting Landlord or its successors in interest
or (ii) any action with respect to this Lease which may be taken by any trustee
or receiver of Landlord or its successors in interest or by any court in any
such proceeding.

 

5. Security Deposit. As security for the full and faithful performance of every
covenant and condition of this Lease to be performed by Tenant, Tenant has paid
to Landlord a security deposit in the amount of Eighty-Five Thousand, Seven
Hundred Eight and 33/100 Dollars ($85,708.33) (the “Security Deposit”), receipt
of which is hereby acknowledged. If Tenant shall breach or default with respect
to any covenant or condition of this Lease, including but not limited to the
payment of Basic Rent, Landlord may apply all or any part of the Security
Deposit to the payment of any sum in default or any damage suffered by Landlord
as a result of

 

-2-



--------------------------------------------------------------------------------

such breach or default, or other sum which Landlord may be required to spend or
incur by reason of Tenant’s breach or default or any other such sum which
Landlord may in its reasonable discretion deem necessary to spend or issue by
reason of Tenant’s breach or default, and in such event, Tenant shall upon
demand deposit with Landlord the amount so applied so that Landlord shall have
the full Security Deposit on hand at all times during the term of this Lease. If
Tenant shall have fully complied with all of the covenants and conditions of
this Lease, and not otherwise, such sum shall be repaid to Tenant, within sixty
(60) days after the expiration or earlier termination of this Lease. In the
event of Tenant’s default, Landlord’s right to apply and/or retain the Security
Deposit shall be in addition to all other fights available to Landlord at law or
in equity for Tenant’s default, and Landlord’s retention of the Security Deposit
shall not be construed as a payment of liquidated damages. Landlord shall
deposit the Security Deposit into an interest bearing money market account.
Landlord shall instruct the financial institution holding the deposit to pay to
Tenant any interest paid on the Security Deposit, less any handling charges or
fees, annually, within 30 days after the annual anniversary of the Commencement
Date; provided Tenant is not then in default with respect to any covenant or
condition of this Lease, in which case such interest payment shall be suspended
until such default is cured.

 

6. Taxes and Assessments.

 

(a) Tenant shall pay, as Additional Rent, for each calendar year, an amount
(“Imposition Adjustment”) equal to the Impositions for the Building and Land
(hereinafter defined) for such Adjustment Year. Tenant shall pay the amount of
all Impositions directly to the imposing authority.

 

(b) If Tenant defaults with respect to any covenant or condition of this Lease
beyond any applicable cure period, then, after notice from Landlord, Tenant
shall make payments (“Estimated Imposition Payments”) on account of the
Imposition Adjustment effective as of the first day of the term of this Lease
and of the first day of each subsequent Adjustment Year. So long as Tenant is
not in default with respect to any covenant or condition of this Lease beyond
any applicable cure period, Tenant shall not be required to make Estimated
Imposition Payments. Landlord may, prior to each Adjustment Year or from time to
time during the Adjustment Year, deliver to Tenant a written notice or notices
(“Projection Notice”) setting forth Landlord’s reasonable estimate of the
Impositions for such Adjustment Year and Tenant’s Estimated Payments for such
Adjustment Year. Until such time as Landlord notifies Tenant of the Estimated
Imposition Payments for an Adjustment Year, Tenant shall, at the time of each
payment of monthly installment of annual rental, pay to Landlord a monthly
installment of Estimated Imposition Payments equal to the latest monthly
installment of Estimated Imposition Payments. On or before the first day of the
next calendar month following Landlord’s notice, and on or before the first day
of each month thereafter, Tenant shall pay to Landlord one-twelfth (1/12) of the
Estimated Imposition Payment shown in Landlord’s notice. Within fifteen (15)
days following receipt of Landlord’s notice, Tenant shall also pay Landlord a
lump sum equal to the Estimated Imposition Payment shown in the Projection
Notice less (1) any previous payments on account of Estimated Imposition
Payments made during such Adjustment Year and (2) monthly installments on
account of Estimated Imposition Payments due for the remainder of such
Adjustment Year.

 

-3-



--------------------------------------------------------------------------------

(c) After Landlord shall have determined the actual amount of Impositions for
such Adjustment Year, Landlord shall notify Tenant in writing (“Landlord’s Tax
Statement”) of such Impositions for such Adjustment Year. If the Imposition
Adjustment owed for such Adjustment Year exceeds the Estimated Imposition
Payments paid by Tenant for such Adjustment Year, then within ten (10) days
after receipt of Landlord’s Statement, Tenant shall pay to Landlord an amount
equal to the excess of the Imposition Adjustment over the Estimated Imposition
Payments paid by Tenant for such Adjustment Year. If such Estimated Imposition
Payments exceed the Imposition Adjustment owed for such Adjustment Year, then
Landlord shall refund the difference to Tenant within fifteen (15) days after
delivery of Landlord’s Tax Statement.

 

(d) If the Term of this Lease commences on any day other than the first day of
an Adjustment Year or ends on any day other than the last day of an Adjustment
Year as the case may be, the Imposition Adjustment for such year payable by
Tenant shall be prorated based on the number of days in such Adjustment Year
included in the term of this Lease. Notwithstanding the foregoing, Tenant shall
pay all Impositions for the calendar year 2000, without regard to the actual
Commencement Date.

 

(e) Notwithstanding the foregoing provision of this paragraph 6, Tenant shall
not be required to pay any franchise, corporate, estate, inheritance,
succession, transfer (other than transfer taxes, recording fees, or similar
charges payable in connection with a conveyance hereunder to Tenant), income,
excess profits or revenue taxes of any Landlord hereunder other than any gross
receipts or similar taxes imposed or levied upon, assessed against or measured
by the Basic Rent, Additional Rent or any other sums payable by Tenant hereunder
or levied upon or assessed against the Premises, unless such taxes are in lieu
of an income, profit or revenue tax of Landlord but only to the extent of such
substitution and only to the extent that such tax, assessment or other charge
would be payable if the Premises were the only property of Landlord subject
thereto except such tax, assessment, charge or levy imposed or levied upon or
assessed against Landlord in substitution for or in place of an Imposition. In
the event that any special taxes or assessments included in Imposition which are
levied or assessed against the Premises become due and payable during the Term
hereof and may be legally and without penalty paid in installments, Tenant shall
have the option to pay such special assessments or taxes in installments. In
such event, Tenant shall be liable only for those installments that become due
and payable during the Term.

 

(f) Tenant shall have the right to contest the Impositions pursuant to and in
accordance with Section 18 hereof.

 

7. Compliance with Law; Environmental Matters.

 

(a) Tenant shall, at its expense, comply with and shall cause the Premises to
comply with all governmental statues, laws, rules, orders, regulations and
ordinances the failure to comply with which at any time would affect the
Premises or any part thereof, or the use thereof, including those which require
the making of any structural, unforeseen or extraordinary changes, whether or
not any of the same involve a change of policy on the part of the body enacting
the same, including, but not limited to the Americans With

 

-4-



--------------------------------------------------------------------------------

Disabilities Act of 1990, 42 U.S.C. Section 12101 et seq. Tenant shall, at its
expense, comply with all changes required in order to obtain the Required
Insurance (as hereinafter defined), and with the provisions of all contracts,
agreements, instruments and restrictions existing at the commencement of this
Lease, including, without limitation, the Indentures for Corporate Exchange
Phase Three recorded at Book 11086, Page 996 of the St. Louis County, Missouri
records, or thereafter suffered or permitted by Tenant affecting the Premises or
any past thereof or the ownership, occupancy or use thereof. The costs of any
capital expenditures incurred by Tenant in complying with laws shall be borne by
Tenant. Prior to incurring any capital expenditures to comply with laws during
the last five (5) years of the term of this Lease, Tenant shall obtain the
approval of Landlord to incur such expenses, which approval shall not be
unreasonably withheld, delayed, or conditioned.

 

(b) Tenant shall:

 

(i) not cause, suffer or permit any Hazardous Material (as defined below) to
exist on or discharge from the Premises, except in typical amounts used in the
ordinary course of business and only in compliance with Environmental Laws (as
hereinafter defined) arising from the existence or discharge of Hazardous
Materials and shall promptly: (A) pay any claim against Tenant, Landlord,
Mortgagee, or the Premises, (B) remove any charge or lien upon any of the
Premises, and (C) defend, indemnify and hold Landlord and Mortgagee harmless
from any and all claims, expenses, liability, loss or damage, (including all
reasonable attorneys’ fees and expenses) resulting from any Hazardous Material
that Tenant, its employees, contractors, or agents cause or permit to exist on
or allow to be discharged from or onto the Premises;

 

(ii) not cause, suffer or permit any Hazardous Material to exist on or discharge
from any property owned or used by Tenant which would result in any charge or
lien upon the Premises and shall promptly: (A) pay any claim against Tenant,
Landlord, Mortgagee (as hereinafter defined) or the Premises; (B) remove any
charge or lien upon the Premises and (C) defend, indemnify and hold Landlord and
Mortgagee harmless from any and all claims, expenses, liability, loss or damage,
resulting from the existence or discharge of any such Hazardous Material;

 

(iii) notify Landlord and Mortgagee in writing of any Hazardous Material that
exists on (except those Hazardous Materials used by Tenant in the ordinary
course of its business in compliance with Environmental Laws) or is discharged
from or onto the Premises (whether originating thereon or migrating to the
Premises from other property) within ten (10) days after Tenant first has
knowledge of such existence or discharge;

 

(iv) comply, and cause the Premises to comply, with all statutes, laws,
ordinances, rules and regulations of all local, county, state or federal
authorities having authority over the Premises or any portion thereof or their
use;

 

-5-



--------------------------------------------------------------------------------

(v) “Hazardous Material” means any hazardous or toxic material, substance or
waste which is defined by those or similar terms or is regulated as such under
any Environmental Laws and includes petrochemicals, asbestos and polychlorinated
biphenyl;

 

(vi) “Environmental Laws” means any applicable statute, law, ordinance, rule or
regulation of any local, county, state or federal authority having jurisdiction
over the Property or any portion thereof or its use, including but not limited
to: (a) the Federal Water Pollution Control Act (33 U.S.C. §1251 et seq.) as
amended; (b) the Federal Resource Conservation and Recovery Act (42 U.S.C. §6901
et seq.) as amended; (c) the Comprehensive Environmental Response Compensation
and Liability Act (42 U.S.C. §9601 et seq.) as amended; (d) the Toxic Substance
Control Act (15 U.S.C. §2601 et seq.), as amended; (e) the Clean Air Act (42
U.S. §7401 et seq.), as amended; and (f) the Federal Insecticide, Fungicide and
Rodenticide Act (7 U.S.C. §135 et seq.); and

 

(vii) The Tenant’s obligations and liabilities under this subparagraph 7(b)
shall survive the expiration of this Lease.

 

8. Indemnification. Tenant agrees to pay, and to protect, defend, indemnify and
save harmless Landlord, Mortgagee and its employees and agents from and against
any and all liabilities, losses, damages, costs, expenses (including all
reasonable attorney’s fees and expenses of Landlord), causes of action, suits,
claims, demands or judgments of any nature whatsoever (i) arising from any
injury to, or the death of, any person or damage to property on the Premises or
upon adjoining sidewalks, streets or right of ways, in any manner growing out of
or connected with Tenant’s use, non-use, condition or occupation of the
Premises, adjoining sidewalks, streets or right of ways, so long as not
occasioned by the gross negligence of Landlord, Mortgagee, their agents,
servants, employees or assigns and/or (ii) arising from violation by Tenant of
any agreement or condition of this Lease, or any contract or agreement to which
Tenant is a party or any restriction, law, ordinance or regulation, in each case
affecting the Premises or any part thereof or the ownership, occupancy or use
thereof, so long as not occasioned by negligence of Landlord, Mortgagee, its
agents, servants, employees or assigns. If Landlord, Mortgagee or any agent or
employee of Landlord or Mortgagee shall be made a party to any such litigation
commenced against Tenant, Tenant shall pay all costs and reasonable attorneys’
fees and expenses incurred or paid by Landlord, Mortgagee or their agents in
connection with such litigation. The Tenant’s obligations and liabilities under
this paragraph 8 herein shall survive the expiration of this Lease. Tenant, upon
notice from Landlord, will defend the claim at Tenant’s expense. Under such
circumstances, Tenant shall have the authority to select counsel reasonably
satisfactory to Landlord and to control the settlement of any such claims.

 

9. Liens. Tenant will not, directly or indirectly, create, suffer or permit to
be created or to remain, and will promptly discharge, at its expense, any
mortgage, lien, encumbrance or charge on, pledge of, or conditional sale or
other title retention agreement with respect to, the Premises or any part
thereof or Tenant’s interest therein or the Basic Rent, Additional Rent or other
sums payable by Tenant under this Lease, other than any encumbrances permitted
by a Permitted Mortgage as defined in subparagraph 32(g). Nothing contained in
this Lease shall be

 

-6-



--------------------------------------------------------------------------------

construed as constituting the consent or request, expressed or implied, by
Landlord to or for the performance of any labor or services or of the furnishing
of any materials for any construction, alteration, addition, repair or
demolition of or to the Premises or any part thereof by any contractor,
subcontractor, laborer, materialman or vendor. Notice is hereby given that
Landlord will not be liable for any labor, services or materials furnished or to
be furnished to Tenant, or to anyone holding the Premises or any part thereof.

 

10. Maintenance, Repair and Replacement; Net Lease.

 

Tenant agrees that, at its expense, Tenant shall keep and maintain the Premises
in good repair and appearance, except for ordinary wear and tear. Tenant shall
also make promptly, all foreseen and unforeseen, structural and non-structural,
ordinary and extraordinary changes, repairs and replacements of every kind or
nature, including, without limitation, capital improvements, replacement of
driveways, parking areas and sidewalks, roof, walls and floors, which may be
required. It is the intent of Landlord and Tenant that the Basic Rent herein
specified shall be absolutely net to Landlord throughout the term of this Lease,
that all costs, expenses and obligations of every kind relating to the Premises
shall be paid by Tenant. Tenant shall also keep the Premises orderly and free
and clear of rubbish and comply with the Minimum Maintenance Requirement
Schedule attached hereto as Exhibit C. If Tenant shall abandon the Premises, it
shall give Landlord and any Mortgagee immediate notice thereof. Prior to
incurring any capital expenditures to comply with this paragraph 10 during the
last five years of the Term of this Lease, Tenant shall obtain the approval of
Landlord to incur such expenses, which approval shall not be unreasonably
withheld.

 

11. Alterations.

 

(a) Tenant may make exterior and interior alterations, additional installations,
substitutions, improvements and decorations (collectively, “Alterations”) in and
to the Premises, subject only to the following conditions:

 

(i) any Alterations shall be made at Tenant’s sole cost and expense;

 

(ii) the structural integrity of the Premises shall not be adversely affected
thereby;

 

(iii) any Alterations shall be performed in a good workmanlike manner and in
compliance with all applicable laws and requirements of governmental authorities
having jurisdiction and applicable insurance requirements;

 

(iv) Tenant, at its sole cost and expense, shall cause its contractors to
maintain builder’s risk insurance and such other insurance (including, without
limitation, workers compensation insurance) as is then customarily maintained
for such work, all with insurers licensed by the State of Missouri and provide
Landlord with evidence of such coverage prior to the commencement of any
improvements;

 

(v) At least ten (10) business days prior to Tenant’s commencement of (1) any
Alterations affecting the structure or exterior of the Premises or (2) any

 

-7-



--------------------------------------------------------------------------------

other Alterations costing in excess of Twenty-five Thousand Dollars
($25,000.00), the plans and specifications therefor shall be submitted to
Landlord for Landlord’s review and approval, which approval shall not be
unreasonably withheld or delayed. If Landlord does not approve or reject the
plans and specifications or request additional information from Tenant within
ten (10) business days after Tenant delivers the same to Landlord, the plans and
specifications shall be deemed approved;

 

(vi) Any installations by Tenant on the roof of the Building, or the subsequent
removal of any such installation from the roof of the Building, must be
accomplished in coordination with Landlord and Landlord’s roofing contractor so
as to preserve the roof warranty covering the Building; any costs arising from
damage to the roof membrane resulting from the activities of Tenant shall be the
responsibility of Tenant;

 

(vii) Tenant shall in no event be required to obtain Landlord’s consent to the
movement of non-structural workstations and partitions within the Premises; and

 

(viii) Tenant shall, at least five (5) business days prior to commencement of
any work, provide Landlord with evidence of Tenant’s ability to pay for the
Alterations satisfactory in form and substance to Landlord.

 

(b) Except for those items listed on Schedule 11 attached hereto, all fixtures,
equipment, improvements and appurtenances attached to, or built into, the
Premises at the commencement of this Lease, or during the Term hereof at
Landlord’s expense, shall be deemed Landlord’s property upon installation
thereof and shall not be removed by Tenant. All fixtures, equipment,
improvements and appurtenances attached to, or built into, the Premises after
the Commencement Date at Tenant’s expense, shall be Tenant’s property until the
termination of this Lease. The items listed on Schedule 11 and items installed
at Tenant’s expense after the Commencement Date, as well as all moveable
partitions and business and trade fixtures and communication and office
equipment which are installed in the Premises by Tenant, and all furniture,
furnishings and other articles of moveable personal property owned by Tenant and
located in the Premises (all of which are hereinafter referred to as “Tenant’s
Property”) shall belong to Tenant, may be removed by Tenant at any time during
the Term hereof, and may be removed by Tenant at the end of the Term hereof,
whether as a result of the normal expiration of the Term of this Lease or of the
early termination of this Lease pursuant to the terms hereof (as a result of
Tenant’s default hereunder or otherwise). Tenant may remove Tenant’s Property
during the thirty (30) day period after any termination of this Lease (other
than the termination of the Lease upon the natural expiration of the Term on the
date scheduled therefore) so long as Tenant pays in full all Basic Rent and
Additional Rent due under the Lease for the period through and including the
date of such removal. Tenant shall repair any damage resulting from removal of
Tenant’s Property, including, without limitation any holes in the floors of the
Premises, and restore the Premises to its condition as existing prior to their
installation, reasonable wear and tear excepted; provided, if Tenant fails to so
restore, Landlord may perform any necessary restoration

 

-8-



--------------------------------------------------------------------------------

work at Tenant’s cost and expense. Any items of Tenant’s Property not so removed
shall be deemed abandoned and retained by Landlord as its property thereafter,
provided that Landlord may remove all such Tenant’s Property at Tenant’s cost.
Landlord shall not be required, however, to remove or store any Tenant’s
Property incorporated into the Premises, and the same shall become Landlord’s
property to the extent not timely removed by Tenant upon termination of this
Lease.

 

Landlord waives any landlord or other lien it may have on Tenant’s Property and
shall not seek to enforce same, whether upon Tenant’s default or otherwise.

 

12. Insurance.

 

(a) Tenant shall maintain, or cause to be maintained, at its sole expense, the
following insurance on the Premises (herein called the “Required Insurance”):

 

(i) Property insurance naming the Landlord and Mortgagee as additional insureds
and naming Landlord as loss payee, insuring the building and improvements for
perils covered by the causes of loss - special form (all risk) and in addition,
ordinance or law coverage, flood, earthquake and boiler and machinery (if
applicable). Such insurance shall be written on a replacement cost basis with an
agreed value equal to the full insurable replacement value of the foregoing.

 

(ii) Commercial general liability insurance naming the Landlord and Mortgagee as
additional insureds against any and all claims as are customarily covered under
a standard policy form routinely accepted by Mortgagee, reasonably acceptable to
Landlord for bodily injury and property damage occurring in, or about the
Premises arising out of Tenant’s use and occupancy of the Premises. Such
insurance shall have a combined single limit of not less than One Million
Dollars ($1,000,000) per occurrence with a Two Million Dollar ($2,000,000)
aggregate limit and excess umbrella liability insurance in the amount of Ten
Million Dollars ($10,000,000). Tenant shall be required to increase its
insurance limits from time to time or as may reasonably be required by Landlord
consistent with coverage on properties similarly constructed, occupied and
maintained. Such liability insurance shall be primary and not contributing to
any insurance available to Landlord and Landlord’s insurance shall be in excess
thereto. In no event shall the limits of such insurance be considered as
limiting the liability of Tenant under this Lease.

 

(iii) Workers’ compensation insurance in accordance with statutory law and
employers’ liability insurance with a limit of not less than $100,000 per
employee and $500,000 per occurrence.

 

(iv) Builders risk insurance insuring perils covered by the causes of loss -
special form (all risk) shall be purchased for the value of the alteration
and/or additions made to the Premises when the work is not fully insured under
the Tenant’s property insurance policy.

 

-9-



--------------------------------------------------------------------------------

(v) Rent loss insurance insuring Landlord from loss of rents during the period
which the Premises are untenantable due to fire or other casualty (for a period
of at least one year).

 

(vi) Such other insurance as Landlord may, from time to time, reasonably
require, so long as such other insurance is customarily required to be carried
on similar properties by institutional lenders in the industry.

 

(b) The policies required to be maintained by Tenant shall be with companies
reasonably acceptable to Landlord. All policies of insurance shall contain
commercially reasonable deductible limits. Tenant shall pay all deductible
amounts for any claims made under any policies required to be maintained by
Tenant hereunder. Certificates of insurance shall be delivered to Landlord and
Mortgagee prior to the Commencement Date and annually thereafter at least thirty
(30) days prior to the expiration date of the old policy. Tenant shall have the
right to provide insurance coverage which it is obligated to carry pursuant to
the terms hereof in a blanket policy, provided such blanket policy expressly
affords coverage to the Premises and to Landlord and Mortgagee as required by
this Lease. Each policy of insurance shall provide notification to Landlord and
Mortgagee at least thirty (30) days prior to any cancellation or modification to
reduce the insurance coverage.

 

(c) In the event Tenant does not purchase the insurance required to be kept by
Tenant by this Lease or keep the same in full force and effect, Landlord may,
but shall not be obligated, to purchase the necessary insurance and pay the
premium. The Tenant shall repay to Landlord, as Additional Rent, the amount so
paid promptly upon demand. In addition, Landlord may recover from Tenant and
Tenant agrees to pay, as Additional Rent, any and all expenses (including
attorneys’ fees) and damages which Landlord may sustain by reason of the failure
of Tenant to obtain and maintain such insurance.

 

(d) Landlord or Mortgagee shall not be limited in the proof of any damages which
Landlord or Mortgagee may claim against Tenant arising out of or by reason of
Tenant’s failure to provide and keep in force insurance, as provided above, to
the amount of the insurance premium or premiums not paid or incurred by Tenant
and which would have been payable under such insurance; but Landlord and
Mortgagee shall also be entitled to recover as damages for such breach, the
uninsured amount of any loss, due to Tenant’s failure to maintain in force the
Required Insurance and damages, costs and expenses of suit suffered or incurred
by reason of or damage to, or destruction of the Premises, occurring during any
period when the Tenant may have self-insured or failed or neglected to obtain
the Required Insurance. Tenant shall indemnify, defend and hold harmless
Landlord and Mortgagee for any liability incurred by Landlord or Mortgagee
arising out of any deductibles for Required Insurance.

 

(e) Landlord and Tenant shall not be liable to the other or to any insurance
company insuring the other party and hereby waive any and all loss, damage
claims and rights of recovery that they or anyone claiming through them might
have against the other to the extent that insurance proceeds are available with
respect to such claims, directly or

 

-10-



--------------------------------------------------------------------------------

by way of subrogation or otherwise, and agree to obtain confirmations of this
agreement and similar waivers from their applicable insurance providers.

 

13. Casualty.

 

(a) If the Premises or any part of the Premises shall be damaged by fire or
other casualty and if such damage does not render all or a substantial portion
of the Premises untenantable, then Landlord shall use the insurance proceeds and
diligently proceed to repair and restore the Premises to its prior existing
condition, subject to reasonable delays for insurance adjustments, Tenant Delays
and Unavoidable Delays and also subject to zoning laws and building codes then
in effect, but in all events shall commence such repair and restoration within
sixty (60) days after receipt of insurance proceeds. Landlord shall not be
obligated to expend any amount for repair or restoration in excess of insurance
proceeds received by Landlord. Any repair or restoration beyond the amount of
insurance proceeds received by Landlord shall be at Tenant’s option and Tenant’s
sole cost and expense; provided Tenant shall not be entitled to any rent
abatement for any portion of the Premises not repaired or reconstructed due to a
shortfall in the insurance proceeds. If any such damage renders all or a
substantial portion of the Premises or the Building untenantable, Landlord
shall, within sixty (60) days after the occurrence of such damage, estimate the
length of time that will be required to substantially complete the repair and
restoration of such damage and shall by notice advise Tenant of such estimate.
Tenant, at Tenant’s sole cost and expense, shall have the right to obtain an
estimate of the length of time that will be required to substantially complete
the repair and restoration of the damage. If it is so estimated that the amount
of time required to substantially complete such repair and restoration will
exceed two hundred seventy (270) days from the date such damage occurred, then
Landlord or Tenant shall have the right to terminate this Lease as of the date
of such damage upon giving notice to the other party at any time within twenty
(20) days after Landlord gives Tenant the notice containing said estimate (it
being understood that Landlord may, if it elects to do so, also give such notice
of termination together with the notice containing said estimate). Unless this
Lease is terminated as provided in the preceding sentence, Landlord shall use
the insurance proceeds and diligently proceed to repair and restore the Premises
to its prior condition, subject to reasonable delays for insurance adjustments,
Tenant Delay and Unavoidable Delays, and also subject to zoning laws and
building codes then in effect, but in all events shall commence such repair and
restoration within sixty (60) days after receipt of insurance proceeds. Landlord
shall not be obligated to expend any amount for repair or restoration in excess
of insurance proceeds received by Landlord. Any repair or restoration beyond the
amount of insurance proceeds received by Landlord shall be at Tenant’s option
and at Tenant’s sole cost and expense; provided Tenant shall not be entitled to
any rent abatement for any portion of the Premises not repaired or reconstructed
due to a shortfall in the insurance proceeds.

 

(b) If Tenant shall dispute the estimate of time to substantially complete any
repair and/or restoration, Landlord shall select an independent architect with
at least 10 years of professional experience who is a member of the American
Institute of Architects who shall render a written opinion as to the amount of
time required to complete such repair and restoration and whose decision shall
be binding upon the

 

-11-



--------------------------------------------------------------------------------

parties. Landlord shall have no liability to Tenant, and Tenant shall not be
entitled to terminate this Lease (except as hereinafter provided) if such
repairs and restoration are not in fact completed within the time period
estimated by Landlord, as aforesaid, or within said two hundred seventy (270)
days, so long as Landlord shall proceed with reasonable promptness and due
diligence. Notwithstanding anything to the contrary herein set forth: (i) if any
such damage rendering all or a substantial portion of the Premises or Building
untenantable shall occur during the last two (2) years of the Term and, in
Landlord’s good faith estimate, the length of time to substantially complete the
repair or restoration shall exceed ninety (90) days from the date such damage
occurred, then Landlord shall have the option to terminate this Lease by written
notice to the Tenant within thirty (30) days after the date such damage
occurred, and if such option is so exercised, this Lease shall terminate as of
the date of such damage; (ii) Landlord shall have no duty pursuant to this
Section 13 to repair or restore any portion of alterations, additions or
improvements made by or on behalf of Tenant in the Premises or Building; and
(iii) Landlord shall not be obligated (but may, at its option, so elect) to
repair or restore the Premises if the estimated time to complete the repairs or
restoration shall exceed two hundred seventy days (270) from the commencement of
the repair and any mortgagee applies proceeds of insurance to reduce its loan
balance and the remaining proceeds, if any, available to Landlord are not
sufficient to pay for such repair or restoration in which event then Landlord
shall have the option to terminate this Lease, unless Tenant pays the amount of
any shortfall to the Landlord, by written notice to the Tenant within thirty
(30) days after the date such damage occurred, and if such option is so
exercised, this Lease shall terminate as of the date of such damage. To the
extent Landlord receives payment from rent loss insurance during the period of
such repair, restoration or rebuilding, up to and including the date that is two
hundred seventy (270) days after the damage occurred, Basic Rent and Additional
Rent shall be reduced or abated prorata based on the portion of the Premises
which is not tenantable. If such repairs and restoration are not completed
within said two hundred seventy (270) days, rent shall abate from the date that
is two hundred seventy (270) days after such damage until the date that the
repair and restoration is substantially completed, except to the extent and
number of days such delay is caused by Tenant.

 

(c) In the event of any such fire or other casualty, and if this Lease is not
terminated pursuant to the foregoing provisions of this Lease, Landlord shall
have no responsibility for the repair or restoration of any alterations,
additions or improvements made by or on behalf of Tenant in the Premises and
during any such period of Tenant’s repair and restoration following substantial
completion of the repair and restoration work.

 

14. Condemnation.

 

(a) Subject to the rights of Tenant set forth in this paragraph 14, Tenant
hereby irrevocably assigns to Landlord any award or payment to which Tenant may
be or become entitled with respect to the taking of the Premises or any part
thereof, by condemnation or other eminent domain proceedings pursuant to any
law, general or special, or by reason of the temporary taking of the use or
occupancy of the Premises or any part thereof, by any governmental authority,
civil or military except, Tenant shall be entitled to separately assert or claim
against the taking authority for all moving and

 

-12-



--------------------------------------------------------------------------------

relocation expense, and to that portion of the award relating to the value of
the Tenant’s Property, including without limitation, the unamortized cost of any
Alterations paid for by the Tenant as elsewhere provided herein, so long as such
claim does not reduce or diminish Landlord’s claim. Basic Rent and all
Additional Rent to be paid by Tenant under this Lease shall terminate and be
apportioned as of the date title vests in the taking authority.

 

(b) If during the term of this Lease all or substantially all of the Premises
including, without limitation, a portion of the parking facilities or access
(other than a temporary taking), which renders the Premises untenantable (other
than a temporary taking), shall be taken by or on account of any actual or
threatened condemnation or other eminent domain proceeding pursuant to any law,
general or special rendering the remaining premises uneconomic for the continued
use or occupancy in the business of the Tenant, in the good faith judgment of
the Landlord, this Lease shall terminate as of the date of vesting of title in
the taking authority.

 

(c) If during any Term (i) a portion of the Premises shall be taken by
condemnation or other eminent domain proceedings, which taking is not sufficient
to give Landlord the option to terminate or (ii) the use or occupancy of the
Premises or any part thereof shall be temporarily taken by any governmental
authority, then this Lease shall continue in full effect with an abatement of
Basic Rent, Additional Rent and other sums payable by Tenant hereunder to the
extent of such partial or temporary taking and Landlord, solely to the extent of
the amount of the Net Award received from the condemning authority, shall repair
and restore the Premises thereon. Landlord shall not be obligated to expend any
amount for repair or restoration in excess of the Net Award received by
Landlord. Any repair or restoration beyond the amount of the Net Award received
by Landlord shall be at Tenant’s option and at Tenant’s sole cost and expense;
provided Tenant shall not be entitled to any rent abatement for any portion of
the Premises not repaired or reconstructed due to a shortfall in the Net Award.

 

(d) For the purposes of this Lease the term “Net Award” shall mean: (i) all
amounts paid as a result of any condemnation or other eminent domain proceeding,
less all expenses for such proceeding not otherwise paid by Tenant in the
collection of such amounts plus (ii) all amounts paid pursuant to any agreement
with any condemning authority (which agreement shall be deemed to be a taking)
which has been made in settlement of or under threat of any condemnation or
other eminent domain proceeding affecting the Premises, less all expenses
incurred as a result thereof not otherwise used by Tenant and the collection of
such amounts.

 

15. Services.

 

Landlord shall not be required to furnish any services to the Premises, such as,
but not limited to, those pertaining or utilizing water, heat, gas electricity,
light and other energy or energy producing sources. Tenant shall be solely
responsible for, and shall promptly pay all Operating Expenses (as defined in
Paragraph 32(f)) in connection with the Premises.

 

-13-



--------------------------------------------------------------------------------

16. Assignment and Subletting.

 

(a) Tenant may not sublet the Premises or assign its rights and interests under
this Lease without the consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed. Landlord’s consent shall not be
withheld in the event Tenant seeks to assign this Lease in connection with a
merger, consolidation or sale of substantially all of Tenant’s assets with or to
an entity having a net worth of at least Five Million Dollars ($5,000,000.00).
For purposes of this Lease, “net worth” shall be determined in accordance with
GAAP less the book value of all assets which would be classified as intangible
assets under GAAP, including, without limitation, goodwill, licenses, patents,
trademarks, trade names, copyrights and franchises. If Landlord consents to an
assignment by Tenant of all its rights and interests under this Lease, the
assignee under such assignment shall expressly assume all the obligations of
Tenant hereunder in an instrument, approved by Landlord as to form and substance
(which approval will not be unreasonably withheld or delayed), delivered to
Landlord at the time of such assignment. No assignment or sublease made as
permitted by this paragraph 16 shall affect or reduce any of the obligations of
Guarantor (hereinafter defined) under the Guaranty (hereinafter defined) or the
obligations of Tenant hereunder and the Tenant shall remain unconditionally
liable, and all such obligations shall continue in full force and effect as
obligations of a principal and not as obligations of a guarantor or surety, to
the same extent as though no assignment or subletting had been made; provided
that performance by any such assignee or sublessee of any of the obligations of
Tenant under this Lease shall be deemed to be performance by Tenant. Neither
this Lease nor the Term hereby demised shall be mortgaged, pledged or
hypothecated by Tenant, nor shall Tenant mortgage or pledge the interest of
Tenant in and to any sublease of the Premises or the rentals payable thereunder.
Any mortgage, pledge, sublease or assignment made in violation of this paragraph
16 shall be void.

 

(b) Notwithstanding the provisions of subparagraph 16(a) hereof Tenant shall, by
notice in writing, advise Landlord of its intention from, on and after a stated
date (which shall not be less than thirty (30) days after the date of the giving
of Tenant’s notice to Landlord) to assign this Lease or sublet any part or all
of the Premises for the balance or any part of the Term. Tenant’s notice shall
include the name and address of the proposed assignee or subtenant, a true and
complete copy of the proposed assignment or sublease, and sufficient information
as Landlord reasonably deems necessary to permit Landlord to determine the
financial responsibility, experience and character of the proposed assignee or
subtenant.

 

17. Financial Statements. The Tenant shall provide Landlord within ninety (90)
days of the end of each fiscal year of Tenant, annual audited balance sheets,
income statements and statements of cash flow for the Tenant. Tenant agrees that
Landlord may deliver a copy of such statements to its Mortgagee but otherwise
Landlord shall treat such statements and information contained therein as
confidential.

 

18. Permitted Contests. Tenant shall not be required to (i) pay any Imposition;
(ii) comply with any statute, law, rule, order, regulation or ordinance; (iii)
discharge or remove any lien, encumbrance or charge or (iv) obtain any waivers
or settlements or make any changes

 

-14-



--------------------------------------------------------------------------------

to take any action with respect to any encroachment, hindrance, obstruction,
violation or impairment, so long as Tenant shall contest, in good faith and at
its expense, the existence, the amount or the validity thereof, the amount of
the damages caused thereby, or the extent of its liability therefor, by
appropriate proceedings during the pendency of which there is prevented (A) the
collection of, or other realization upon, the charge or lien, encumbrance or
charge so contested; (B) the sale, forfeiture or loss of the Premises, or any
part thereof, or the Basic Rent or any Additional Rent, or any portion thereof;
(C) any interference with the use or occupancy of the Premises or any part
thereof; and (D) any interference with the payment of the Basic Rent or any
Additional Rent, or any portion thereof. While any such proceedings are pending,
Landlord shall not have the right to pay, remove or cause to be discharged the
charge or lien, encumbrance or charge thereby being contested. Tenant further
agrees that each such contest shall be promptly prosecuted to a final
conclusion. Tenant shall pay, indemnify and save Landlord and Mortgagee harmless
against, any and all losses, judgments, decrees and costs (including all
attorneys’ fees, appearance costs and expenses) in connection with any such
contest and shall, promptly after the final settlement, compromise or
determination of such contest, fully pay and discharge the amounts which shall
be levied, assessed, charged or imposed or be determined to be payable therein
or in connection therewith, together will all penalties, fines, interests, costs
and expenses thereof or in connection therewith, and perform all acts, the
performance of which shall be ordered or decreed as a result thereof; provided,
however, that nothing herein contained shall be construed to require Tenant to
pay or discharge any lien, encumbrance or other charge created by any act or
failure to act of Landlord or the payment of which by Tenant is not otherwise
required hereunder. No such contest shall subject Landlord or any Mortgagee to
the risk of any criminal liability. Tenant shall give such reasonable security
to Landlord or such Mortgagee as may be demanded by Landlord or such Mortgagee
to insure compliance with the foregoing provision of this paragraph 18.
Landlord, at Tenant’s expense, agrees to join in any contest to the extent
necessary.

 

19. Conditional Limitations; Default Provisions.

 

(a) Any of the following occurrences or acts shall constitute an event of
default (herein called an “Event of Default”) under this Lease:

 

(i) If Tenant, at any time during the continuance of this Lease (and regardless
of the pendency of any bankruptcy, reorganization, receivership, insolvency or
other proceedings, at law, in equity, or before any administrative tribunal,
which have or might have the effect of preventing Tenant from complying with the
terms of this Lease), shall (1) fail to make any payment of Basic Rent,
Additional Rent or other sum herein required to be paid by Tenant hereunder and
such failure continues for five (5) days after notice from Landlord, provided
Landlord shall not be required to give Tenant such notice more than two times
during any twelve calendar month period, or (2) fail to observe or perform any
other provision hereof for thirty (30) days after notice to Tenant of such
failure has been given (provided, that in the case of any default referred to in
this Lease which cannot with diligence be cured within such 30-day period, then
upon receipt by Landlord of a Tenant’s Certificate stating the reason such
default cannot be cured within thirty (30) days and providing that Tenant is
continuously proceeding with due diligence to cure such default), the time
within which such

 

-15-



--------------------------------------------------------------------------------

failure may be cured shall be extended for such period as may be necessary to
complete the curing of the same with diligence; provided Tenant provides
Landlord with reasonable security to assure Tenant’s cure of such default; or

 

(ii) if any representation or warranty of Tenant or Guarantor, set forth in any
notice, certificate, demand, request or other instrument delivered pursuant to,
or in connection with this Lease shall prove to be either false or misleading in
any material respect as of the time when the name shall have been made and
Tenant or Guarantor shall fail to correct or rectify the false or misleading
item to the reasonable satisfaction of Landlord within thirty (30) days after
Tenant or Guarantor makes such representation or warranty; provided Landlord did
not rely on such representation or warranty to Landlord’s detriment; or

 

(iii) if Tenant or Guarantor, if any, shall file a petition commencing a
voluntary case under the Federal Bankruptcy Code or any other federal or state
law (as now or hereafter in effect) relating to bankruptcy, insolvency,
reorganization, winding-up or adjustment of debts (hereinafter collectively
called “Bankruptcy Law”) or if Tenant or Guarantor, if any, shall (A) apply for
or consent to the appointment of, or the taking of possession by, any receiver,
custodian, trustee, United States Trustee or liquidator (or other similar
official) of the Premises or any part thereof or of any substantial portion of
Tenant’s or Guarantor’s property, or (B) generally not pay its debts as they
become due, or admit in writing its inability to pay its debts generally as they
become due, or (C) make a general assignment for the benefit of its creditors,
or (D) fail to controvert in a timely and appropriate manner, or in writing
acquiesce to, any petition commencing an involuntary case against Tenant or
Guarantor, if any or otherwise filed against Tenant or Guarantor, if any
pursuant to any Bankruptcy Law, or (E) take any action in furtherance of any of
the foregoing; or

 

(iv) if an order for relief against Tenant or Guarantor, if any, shall be
entered in any involuntary case under the Federal Bankruptcy Code or any similar
order against Tenant shall be entered pursuant to any other Bankruptcy Law, or
if a petition commencing an involuntary case against Tenant or Guarantor, if any
or proposing the reorganization of Tenant or Guarantor under any Bankruptcy Law
shall be filed and not be discharged or denied within sixty (60) days after such
filing, or if a proceeding or case shall be commenced in any court of competent
jurisdiction seeking (A) the liquidation, reorganization, dissolution,
winding-up or adjustment of debts of Tenant or Guarantor, if any, or (B) the
appointment of a receiver, custodian, trustee, United States Trustee or
liquidator (or any similar official) of the Premises or any part thereof or of
Tenant or Guarantor, if any or of any substantial portion of Tenant’s property,
or (C) any similar relief as to Tenant or Guarantor, if any pursuant to any
Bankruptcy Law, and any such proceeding or case shall continue undismissed or an
order, judgement or decree approving or ordering any of the foregoing shall be
entered and continue unstayed and in effect for sixty (60) days; or

 

-16-



--------------------------------------------------------------------------------

(v) if the Premises shall remain vacant for a period of ten (10) consecutive
days, unless Tenant provides security for the Premises reasonably satisfactory
to Landlord.

 

(b) If an Event of Default shall have happened and be continuing, Landlord shall
have, in its sole discretion, the following rights:

 

(i) To give Tenant written notice of Landlord’s intention to terminate the term
of this Lease on a date specified in such notice which date shall be no earlier
than five (5) days after the receipt by Tenant of said notice. Thereupon, the
term of this Lease and the estate hereby granted shall terminate on such date as
completely and with the same effect as if such date were the date fixed herein
for the expiration of the term of this Lease, and all rights of Tenant hereunder
shall terminate.

 

(ii) To (A) re-enter and repossess the Premises or any part thereof by force,
summary proceedings, ejections or otherwise and (B) remove all persons and
property therefrom, whether or not the Lease has been terminated pursuant to
subparagraph 19(b)(i) above and store Tenant’s personal property at Tenant’s
expense. Such re-entry and repossession shall not work a forfeiture of the rents
or other charges to be paid and covenants to be performed by Tenant during the
full term of this Lease. Except for the notices required under the terms of this
Lease, Tenant hereby expressly waives any and all notices to quit, cure or
vacate provided by current or any future law. Landlord shall have no liability
by reason of any such re-entry, repossession or removal. No such re-entry or
taking of possession of the Premises by Landlord shall be construed as an
election on Landlord’s part to terminate this Lease unless a written notice of
such intention be given to Tenant pursuant to subparagraph 19(b)(i) above.

 

(iii) To (but shall be under no obligation to except to the extent required by
law) relet the Premises or any part thereof for the account of Tenant, in the
name of Tenant or Landlord or otherwise, without notice to Tenant, for such term
or terms (which may be greater or less than the period which would otherwise
have constituted the balance of the term of this Lease) and on such conditions
(which may include concessions or free rent) and for such uses Landlord, in its
absolute discretion, may determine. Landlord may collect and receive any rents
payable by reason of such reletting. Landlord shall not be responsible or liable
for any failure to relet the Premises or any part thereof or for any failure to
collect any rent due upon any such reletting.

 

(iv) To recover from Tenant, and Tenant shall pay to Landlord on demand, as and
for liquidated and agreed final damages for Tenant’s default and in lieu of all
current damages beyond the date of such demand (it being agreed that it would be
impracticable or extremely difficult to fix the actual damages), an amount equal
to the value of the Basic Rent and Additional Rent and other sums provided
herein to be paid by Tenant to Landlord for the remainder of the Term, less the
fair rental value of the Premises for said period, which difference shall be

 

-17-



--------------------------------------------------------------------------------

discounted to present value at a rate equal to 300 basis points plus the
then-current yield for the U.S. Treasury security having a maturity closest to
the Lease termination date in effect prior to such default. If any law shall
limit the amount of such liquidated final damages to less than the amount above
agreed upon, Landlord shall be entitled to the maximum amount allowable under
such statute or rule of law.

 

(v) To continue this Lease in effect for so long as Landlord does not terminate
Tenant’s right to possession of the Premises and Landlord may enforce all of its
rights and remedies hereunder including without limitation the right to recover
all Basic Rent, Additional Rent and other sums payable hereunder as the same
become due.

 

(c) No termination of this Lease pursuant to subparagraph 19(b)(i), and no
repossession of the Premises or any part thereof pursuant to subparagraph
19(b)(ii) or otherwise, and no reletting of the Premises or any part thereof
pursuant to subparagraph 19(b)(iii), shall relieve Tenant of its liabilities and
obligations hereunder, all of which shall survive such expiration, termination,
repossession or reletting.

 

20. Additional Rights of Landlord and Tenant.

 

(a) No right or remedy herein conferred upon or reserved to Landlord is intended
to be exclusive of any other right or remedy, and each and every right and
remedy shall be cumulative and in addition to any other right or remedy given
hereunder or now or hereafter existing at law or in equity or by statute. The
failure of Landlord to insist at any time upon the strict performance of any
covenant or agreement or to exercise any option, right, power or remedy
contained in this Lease shall not be construed as a waiver or a relinquishment
thereof for the future. A receipt by Landlord of any Basic Rent, any Additional
Rent or any other sum payable hereunder with knowledge of the breach of any
covenant or agreement contained in this Lease shall not be deemed a waiver of
such breach, and no waiver by Landlord of any provision of this Lease shall be
deemed to have been made unless expressed in writing and signed by Landlord, as
the case may be. In addition to other remedies provided in this Lease, Landlord
shall be entitled, to the extent permitted by applicable law, to injunctive
relief in case of the violation, or attempted or threatened violation, of any of
the covenants, agreements, conditions or provision of this Lease, or to decree
compelling performance of any of the covenants, agreement, conditions or
provisions of this Lease, or to any other remedy allowed to Landlord at law or
in equity.

 

(b) Tenant hereby waives and surrenders for itself and all those claiming under
it, including creditors of all kinds, (i) any right or privilege which it or any
of them may have under any present or future constitution, statute or rule of
law to redeem the Premises or to have a continuance of this Lease for the term
hereby demised after termination of Tenant’s right of occupancy by order or
judgment of any court or by any legal process or writ, or under the terms of
this Lease or after the termination of the term of this Lease as herein
provided, and (ii) the benefits of any present or future constitution,

 

-18-



--------------------------------------------------------------------------------

statute or rule of law which exempts property from liability for debt or for
distress for rent.

 

(c) In the event of an emergency or if an Event of Default shall have occurred
and be continuing, then, without thereby waiving such Event of Default, as
applicable, Landlord may, but shall be under no obligation to, take all action,
including, without limitation, entry upon the Premises, to perform the
obligations of Tenant hereunder immediately and without notice in the case of
any emergency and upon five (5) business days’ notice to Tenant in other cases.
All reasonable expenses incurred by Landlord in connection therewith, including,
without limitation, reasonable attorneys’ fees and expenses (including, without
limitation, those incurred in connection with any appellate proceedings) shall
constitute Additional Rent under this Lease and shall be paid by Tenant to
Landlord upon demand.

 

(d) If Tenant shall be in default in the performance of any of its obligations
hereunder, Tenant shall pay to Landlord, on demand, all reasonable expenses
incurred by Landlord as a result thereof, including, without limitation,
reasonable attorneys’ fees and expenses (including, without limitation, those
incurred in connection with any appellate proceedings). If Landlord shall be
made a party to any litigation commenced against Tenant and Tenant shall fail to
provide Landlord with counsel approved by Landlord (such approval not to be
unreasonably withheld) and pay the expenses thereof, Tenant shall pay all costs
and reasonable attorneys’ fees and expenses incurred by Landlord in connection
with such litigation (including, without limitation, reasonable fees and
expenses incurred in connection with any appellate proceedings). In the event
either Landlord or Tenant shall bring an action or proceeding to enforce the
terms of or declare any rights under this Lease, the Prevailing Party
(hereinafter defined) in any such action or proceeding shall be entitled to
reasonable attorneys’ fees and costs. The term “Prevailing Party” shall include,
without limitation, the party who substantially obtains or defeats the relief
sought.

 

21. Notices, Demands and Other Instruments. All notices, demands, requests,
consents, approvals and other instruments required or permitted to be given
pursuant to the terms of this Lease shall be in writing and shall be deemed to
have been properly given if (a) with respect to Tenant, sent by registered or
certified mail, postage prepaid, return receipt requested, or sent by telegram,
overnight express courier, facsimile followed by overnight express delivery or
delivered by hand, in each case addressed to Tenant as follows:

 

     Schultz Company      Attn: Daniel Schultz, Ph.D.      13260 Corporate
Exchange Drive      Bridgeton, Missouri 63044      Fax No. 314.209.9004

 

-19-



--------------------------------------------------------------------------------

And to:

   Schultz Company      Attn: James Scheetz      13260 Corporate Exchange Drive
     Bridgeton, Missouri 63044      Fax No. 314.298.2777

And to:

   Roger Herman, Esq.      Rosenblum, Goldenhersh, Silverstein & Zafft, P.C.  
   7733 Forsyth Blvd. – 4th Floor      St. Louis, Missouri 63105      Fax No.
314.726.6786

 

(b) with respect to Landlord, sent by registered or certified mail, postage
prepaid, or sent by telegram, overnight express courier, facsimile followed by
overnight express delivery or delivered by hand in each case, addressed to
Landlord as follows:

 

     LGH Investment, L.L.C.      c/o Mac Greeno      161 Charter Place     
Lavergne, TN 37086      Fax No. (615) 778-0937

And to:

   LGH Investment, L.L.C.      c/o Paul Lorenzini      701 Emerson Road, Suite
500      St. Louis, Missouri 63141      Fax No. 314.997.1405

And to:

   Union Planters Bank, N.A.      14323 South Outer Road      Chesterfield, MO
63017-0264

 

Notices given in behalf of a party by its attorney shall be effective for and in
behalf of such party and shall be binding on such party. Landlord and Tenant
shall each have the right from time to time to specify as its address for
purposes of this Lease any other address in the United States of America upon
fifteen (15) days’ written notice thereof, similarly given, to the other party.
Notwithstanding the above, Tenant shall have no obligation to give any notice to
Mortgagee unless Landlord has provided Tenant in writing with the address of
Mortgagee.

 

22. Estoppel Certificate; Subordination.

 

(a) Tenant shall at any time and from time to time, upon not less than twenty
(20) days’ prior request by Landlord or Mortgagee, execute, acknowledge and
deliver to Landlord or Mortgagee an executed Tenant’s Certificate on the form
attached hereto as Exhibit D, with such additional information as Landlord or
Mortgagee may reasonably request. Any such certificate may be relied upon by any
Mortgagee or prospective purchaser or prospective mortgagee of the Premises.
Tenant shall be permitted to note

 

-20-



--------------------------------------------------------------------------------

any exceptions to or innacuracies with respect to the matters described in the
Tenant Certificate. If requested by Tenant, Landlord shall provide Tenant with a
document certifying to Tenant the items contained in numbered paragraphs 2, 3
and 4 of Exhibit D or such additional information as Tenant may request.

 

(b) This Lease and all rights of Tenant are hereby subordinate to any lien of
Mortgagee, now or hereinafter, in force against the Building or Land and to all
advances made or thereafter to be made upon the security thereof; provided
Mortgagee or a purchaser at foreclosure complies with paragraph 22(d) hereof and
any non-disturbance agreement in effect.

 

(c) In the event of foreclosure, Tenant shall attorn to, and be liable to and
recognize Mortgagee or such other party (or such person as Mortgagee or such
other party may direct) as Tenant’s new landlord for the balance of the Term of
the Lease, upon and subject to all the terms and conditions of this Lease and
any non-disturbance agreement between Tenant and any such Mortgagee. Such
successor in interest will not be bound by:

 

(1) any payment of Basic Rent for more than one month in advance; or

 

(2) any amendment or modification of this Lease made without its written
consent;

 

(3) or be liable to Tenant for any act or default on the part of the Landlord
under the Lease of which Mortgagee, or its successors or assigns, did not
receive notice of from Tenant prior to Mortgagee, or its successors or assigns,
succeeding to the rights of Landlord under the Lease;

 

(4) or be required to indemnify Tenant under the terms of the Lease with respect
to any claim arising out of a breach of warranty of the Landlord or any acts or
defaults of Landlord prior to such successor in interest taking possession or
any environmental conditions; and Tenant shall have no right to assert the same
or any damages or claim for remedy arising therefrom as an offset or defense
against Mortgagee, its successors or assigns;

 

(5) or be obligated or liable to Tenant for any security deposit or other sums
deposited with any prior landlord (including the Landlord) under the Lease and
not physically delivered to the Mortgagee;

 

(6) or be obligated or liable to Tenant with respect to the construction and
completion of any improvements on the Premises for Tenant’s use, enjoyment or
occupancy;

 

(7) or subject to any offsets or defenses which the Tenant might have against
any prior landlord (including the Landlord); or

 

(8) shall not be obligated to expend more than the proceeds of insurance to
repair and rebuild the Premises in the event of a casualty.

 

-21-



--------------------------------------------------------------------------------

(d) In the event of foreclosure, Tenant shall thereafter make payments of Basic
Rent, Additional Rent and all other sums due hereunder to Mortgagee or such
other party, and otherwise perform all of Tenant’s obligations set forth in this
Lease; PROVIDED THAT, in all cases (both before and after any Mortgagee succeeds
to the rights of Landlord under this Lease), so long as Tenant shall pay when
due, such rent and impositions and otherwise perform such other tenant
obligations as set forth in this Lease, or so long as Tenant shall cure any
failure to so pay or so to perform within the applicable grace periods, if any,
set forth in this Lease after notice, if any is required under this Lease, then:

 

(1) Tenant shall not be joined as an adverse or party defendant in any action or
proceeding which may be instituted or commenced by the Mortgagee to foreclose or
enforce the mortgage;

 

(2) Tenant shall not be evicted from the Premises, nor shall any of Tenant’s
rights to use and possession under this Lease be affected in any way by reason
of the subordination or any modification of or default under the Mortgage and,
except to the extent expressly provided above, Tenant’s rights and remedies
under this Lease and the terms and provisions hereof shall not be affected or
reduced; and

 

(3) Tenant’s leasehold estate under this Lease shall not be terminated or
disturbed during the Term of the Lease by reason of any default under the
Mortgage.

 

(e) The provisions of Paragraphs (b), (c) and (d) above will be self-operative
and no further instrument of subordination will be required in order to effect
it. Nevertheless, Tenant will execute, acknowledge and deliver to Landlord, at
any time and from time to time, upon demand by Landlord, such documents as may
be reasonably requested by Landlord, any ground lessor or underlying lessor or
any mortgagee, or any holder of a deed of trust or other instrument described in
this Paragraph, to confirm or effect any such subordination, provided that such
instrument also contains nondisturbance provisions in the form of subparagraph
(d)(1), (2), and (3) or otherwise reasonably acceptable to Tenant.

 

Upon request by such successor in interest and without cost to Landlord or such
successor in interest, Tenant will execute, acknowledge, and deliver such
reasonable instrument or instruments which also contains nondisturbance
provisions reasonably acceptable to Tenant and such successor in interest. The
instrument of attornment and nondisturbance will also provide that, provided
Tenant is not in default under the terms of this Lease, such successor in
interest will not disturb Tenant in its use of the Premises in accordance with
this Lease.

 

(f) So long as an Event of Default by Tenant under the terms of this Lease has
not occurred, Landlord covenants that Tenant shall and may peaceably and quietly
have, hold and enjoy the Premises, and all parts thereof, for the Term hereby
granted, subject to the terms and provisions hereof.

 

-22-



--------------------------------------------------------------------------------

23. No Merger. There shall be no merger of this Lease or the leasehold estate
hereby created with the fee estate in the Premises or any part thereof by reason
of the same person acquiring or holding, directly or indirectly, this Lease or
the leasehold estate hereby created or any interest in this Lease or in such
leaseholder estate as well as the fee estate in the Premises or any portion
thereof

 

24. Surrender.

 

(a) Upon the termination of this Lease, Tenant shall peaceably surrender the
Premises to Landlord in the same condition in which they were received from
Landlord at the commencement of this Lease, except as altered as permitted or
required by this Lease and except for ordinary wear and tear and damage due to
condemnation and casualty. Provided that Tenant is not in default hereunder,
Tenant shall remove from the Premises prior to such termination all property not
owned by Landlord, and, at Tenant’s expense, shall at such times of removal,
repair any damage caused by such removal. Property not so removed shall become
the property of Landlord. Landlord may thereafter cause such property to be
removed and disposition and the cost of repairing any damage caused by such
removal shall be borne by Tenant. Notwithstanding anything to the contrary
contained herein, upon termination of this Lease, all fixtures, including, but
not limited to, the heating, ventilation and air conditioning systems shall
remain on the Premises and shall become the property of Landlord, except as
provided in Paragraph 11 hereof.

 

(b) Tenant shall pay Landlord for each day Tenant retains possession of the
Premises or any part thereof after termination of this Lease, by lapse of time
or otherwise, an amount equal to one hundred fifty percent (150%) of the amount
of rent for a day based on the annual rate of Basic Rent applicable under
Section 5 on the last day of the immediately preceding term of this Lease.
Nothing herein shall be construed or operate as a waiver of Landlord’s right of
re-entry or any other right of Landlord.

 

25. Separability. Each and every covenant and agreement contained in this Lease
is separate and independent, and the breach of any thereof by Landlord shall not
discharge or relieve Tenant from any obligation hereunder except as to the
contrary provided herein. If any term or provision of this Lease or the
application thereof to any person or circumstances shall at any time be invalid
and unenforceable, the remainder of this Lease, or the application of such term
or provision to persons or circumstances or at any time other than those to
which it is invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Lease shall be valid and shall be enforced to the
extent permitted by law.

 

26. Savings Clause. No provision contained in this Lease which purports to
obligate the Tenant to pay any amount of interest or any fees, costs or expenses
which are in excess of the maximum permitted by applicable law, shall be
effective to the extent that it calls for payment of any interest or other sums
in excess of such maximum.

 

27. Binding Effect. All of the covenants, conditions and obligations contained
in this Lease shall be binding upon and inure to the benefit of the respective
successors and assigns of Landlord, Tenant and Mortgagee.

 

-23-



--------------------------------------------------------------------------------

28. Memorandum of Lease. If requested by Landlord, Tenant or Mortgagee, Landlord
and Tenant shall enter into a memorandum of this Lease reasonably acceptable to
both parties and record the same in the appropriate public records.

 

29. Table of Contents, Headings. The table of contents and headings used in this
Lease are for convenient reference only and shall not to any extent have the
effect of modifying, amending or changing the provisions of this Lease.

 

30. Governing Law. This Lease shall be governed by and interpreted under the
laws of the state in which the Premises are located.

 

31. Landlord’s Liability. It is expressly understood and agreed by and between
the parties hereto, anything herein to the contrary notwithstanding, that each
and all of the representations, warranties, covenants, undertakings, and
agreements herein made on the part of any Landlord while in form purporting to
be the representations, warranties, covenants, undertakings, and agreements of
such Landlord are nevertheless each and every one of them made and intended, not
as personal representations, warranties, covenants, undertakings, and agreements
by such Landlord or for the purpose or with the intention of binding such
Landlord personally, but are made and intended for the purpose only of
subjecting such Landlord’s interest in the Premises to the terms of this Lease
and for no other purpose whatsoever, and in case of default hereunder by any
Landlord (or default through, under, or by its, or agents or representatives of
said), the Tenant shall look solely to the interests of such Landlord in the
Premises; that no Landlord nor its shall have any personal liability to pay any
indebtedness accruing hereunder or to perform any covenant, either express or
implied, herein contained. Notwithstanding anything to the contrary contained
herein, any Landlord in possession of Tenant’s Security Deposit shall be
personally liable and responsible for the proper disposition thereof, unless and
until such time as: (1) said Security Deposit is transferred to a successor
Landlord; (2) the successor Landlord acknowledges in writing its receipt
thereof; and (3) the successor Landlord assumes in writing to be responsible for
the Landlord’s obligations under this Lease with respect to the Security
Deposit.

 

32. Certain Definitions.

 

(a) The term “Adjustment Year” means each calendar year all or any part of which
falls within the Term of this Lease.

 

(b) The term “Guarantor” means Daniel J. Schultz and Steven Schultz.

 

(c) The term “Imposition” means:

 

(i) all taxes, assessments, (expressly excluding any development impact fees or
assessments) levies, fees, water and sewer rents and charges, and all other
governmental charges of every kind, general and special, ordinary and
extraordinary, whether or not the same shall have been within the express
contemplation of the parties hereto,

 

(ii) together with any interest and penalties thereon, which are, at any time,
imposed or levied upon or assessed against (A) the Premises or any part

 

-24-



--------------------------------------------------------------------------------

thereof, (B) any Basic Rent, any Additional Rent reserved or payable hereunder,
(C) this Lease or the leasehold estate hereby created or which arise in respect
of the operation, possession, occupancy or use of the Premises except as
provided herein; all of which, Landlord agrees shall be payable over the maximum
period or number of installments allowable without penalty.

 

(iii) any gross receipts or similar taxes imposed or levied upon, assessed
against or measured by the Basic Rent, Additional Rent or any other sums payable
by Tenant hereunder or levied upon or assessed against the Premises; and

 

(iv) all sales and use taxes which may be levied or assessed against or payable
by Landlord or Tenant on account of the acquisition, leasing or use of the
Premises or any portion thereof

 

(d) The term “Lease” means:

 

this lease agreement as amended and modified from time to time together with any
memorandum or short form of lease entered into for the purpose of recording.

 

(e) The term “Landlord” means:

 

the owner of the rights of the lessor under this Lease and any heirs, successors
and assigns, and upon any assignment or transfer of such rights, except an
assignment or transfer made as security for an obligation, the assignor or
transferor shall be relieved of all future duties and obligations under this
Lease (except as provided in Section 31) and the assignee or the transferee
shall expressly agree in writing to be bound by and to assume all the covenants
of Landlord hereunder.

 

(f) The term “Operating Expenses” means and includes:

 

All costs and expenses for operating, maintaining and repairing the Building and
Land including without limitation the cost of: (i) maintenance and service
requirements of or for alarm service, sprinkler system, snow removal, cleaning
of common parking areas, driveways and sidewalks, (ii) cost of all utility
service including, without limitation, electricity, telephone, sewer and water,
power, gas, heating, light and air conditioning, garbage collection furnished to
the Building, (iii) maintenance, repairs and replacement of the Building,
landscaping, parking areas, driveways and sidewalks, and (iv) janitorial
service.

 

(g) The term “Permitted Mortgagee” means:

 

any first mortgage, deed of trust, security agreement, assignment of lease or
other security instrument relating to the Premises and this Lease,

 

-25-



--------------------------------------------------------------------------------

subject to the rights of Tenant under this Lease, and securing a borrowing by
Landlord.

 

(h) The term “Mortgagee” means:

 

holder of a Permitted Mortgage.

 

33. Exhibits and Schedules. The following are Exhibits A, B, C and D and
Schedule 11 referred to in this Lease, which are hereby incorporated by
reference herein and made a part thereof.

 

a) Exhibit A

 

To Lease: Survey of Premises

 

b) Exhibit B

 

To Lease: Basic Rent Payments

 

c) Exhibit C

 

To Lease: Minimum Maintenance Requirement Schedule

 

d) Exhibit D

 

To Lease: Tenant’s Certificate

 

e) Exhibit E Guaranty

 

f) Schedule 11 Tenant’s Property

 

34. Inconsistent Actions. Tenant and Landlord each intend that the Landlord is,
and shall be treated as, the owner of the Premises for all purposes, and that
Tenant’s interest in the Premises is solely that of a lessee pursuant to this
Lease. Tenant shall not take any action and shall cause Tenant’s affiliates to
take no action (including without limitation, the filing of any tax return)
which would be inconsistent with the aforesaid.

 

35. Brokerage. Landlord and Tenant each represent to the other party hereto that
he or it has not dealt with any broker in connection with this Lease or the
transaction of which this Lease is a part, Landlord and Tenant shall each
indemnify the other from and against any and all damages, claims and expenses
(including, without limitation, reasonable attorneys’ fees) arising out of the
breach on their respective parts of the representations contained in this
Paragraph 35.

 

36. Signage. Tenant is hereby authorized, at Tenant’s cost and expense, to
design, install and maintain:

 

(a) its corporate identification signs on the Premises; and

 

-26-



--------------------------------------------------------------------------------

(b) such other interior and exterior signage on the Premises as Tenant shall
desire.

 

All such Tenant signage shall be consistent with any valid, private subdivision
restrictions (if any) applicable to the Premises, be in conformance with all
applicable governmental zoning and building regulations, laws and ordinances and
be submitted to Landlord for its prior written approval, which shall not be
unreasonably withheld.

 

37. ACKNOWLEDGEMENT OF WAIVER OF JURY TRIAL. LANDLORD AND TENANT AGREE THAT TO
THE EXTENT PERMITTED BY LAW, EACH SHALL AND DOES WAIVE TRIAL BY JURY IN ANY
ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY E AGAINST THE OTHER ON ANY MATTER
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, THE
RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES
OR ANY EMERGENCY OR STATUTORY REMEDY.

 

38. Guaranty. Tenant agrees to deliver to Landlord upon the execution of this
Lease a Guaranty of this Lease in the form attached hereto as Exhibit E
(“Guaranty”) from Daniel J. Schultz and Steven Schultz (“Guarantor”).

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first above set forth.

 

LANDLORD:

     

LGH INVESTMENT, L.L.C.

            By:  

THE LORENZINI FAMILY

PARTNERSHIP, L.P., DATED JULY

25, 1996, Member

            By:   /s/    PAUL G. LORENZINI                         Paul G.
Lorenzini,                 Managing Partner

TENANT:

     

CHEMICAL DYNAMICS, INC. D/B/A

SCHULTZ COMPANY

            By:   /s/    STEVE SCHOLTZ                    

Print Name:

  Steve Scholtz            

Title:

  President

 

-27-



--------------------------------------------------------------------------------

EXHIBIT “A”

 

SURVEY OF PREMISES

 

Reference is made to that certain ALTA/ACSM Land Title Survey prepared by Stock
& Associates dated 8/24/99, Job No. 97-1348.03.

 



--------------------------------------------------------------------------------

EXHIBIT “B”

 

BASIC RENT PAYMENTS

 

PERIOD   MONTHLY BASIC RENT         Lease Year: 1 – 5   70,833.33         Lease
Year: 6 –10   77,916.67         Lease Year: 11-15   85,708.33        

--------------------------------------------------------------------------------

The Monthly Basic Rent shall be payable on the first day of each calendar month
of the Term. If the first day of any calendar month falls on a holiday, Saturday
or Sunday, rent for that month shall be due on the first business day of such
month.

 



--------------------------------------------------------------------------------

EXHIBIT “C”

 

MINIMUM MAINTENANCE REQUIREMENT SCHEDULE

 

Tenant shall keep in force a maintenance contract, in a form and with a
contractor satisfactory to Landlord, providing for inspection at least once each
calendar quarter of the heating, air conditioning and ventilating equipment, and
providing necessary repairs thereto. Tenant shall furnish Landlord a copy of
such contract prior to the Commencement Date

 



--------------------------------------------------------------------------------

EXHIBIT “D”

 

TENANT ESTOPPEL CERTIFICATE

 

The undersigned, Chemical Dynamics, Inc. d/b/a Schultz Company (the “Tenant”) is
the tenant under that certain Lease and Agreement (the “Lease”) dated January
        , 2000 between the Tenant and LGH Investment, L.L.C., as the landlord
(the “Landlord”) of certain real property located in the County of St. Louis in
the State of Missouri commonly known as 13260 Corporate Exchange Dr., Bridgeton,
MO 63044-3720.

 

l. The Tenant is the owner and holder of all rights, title and interest in the
leasehold estate created by the Lease and has no actual knowledge of any prior
assignment of the Landlord’s interest in the Lease.

 

2. The Lease is in full force and effect and has not been modified,
supplemented, canceled or amended in any respect except as stated above.

 

3. The term of the Lease commenced on                                         
     and continues through at least                                 . The Tenant
is obligated to pay Basic Rent in monthly installments in an amount not less
than $                        , which rent obligation is continuing and is not
past due or delinquent in any respect. No installment of rent has been or will
be prepaid more than one month in advance.

 

4. To the best of Tenant’s knowledge, no event has occurred or is continuing
which would constitute a default by either the Tenant or the Landlord under the
Lease or would constitute such a default but for the requirement that notice be
given or that a period of time elapse or both. No offset or credit exists with
respect to any rents or other sums payable or to become payable by the Tenant
under the Lease.

 

In witness whereof, the Certificate has been duly executed and delivered by the
authorized officers of the undersigned as of
                                        ,                                     .

 

TENANT:

CHEMICAL DYNAMICS, INC. D/B/A

SCHULTZ COMPANY

By:

   

Name:

   

Its:

   

 



--------------------------------------------------------------------------------

EXHIBIT E

 

GUARANTY

 



--------------------------------------------------------------------------------

LEASE GUARANTY

 

THIS LEASE GUARANTY given this                      day of January 2000, by
Daniel J. Schultz and Steven D. Schultz (“Guarantors”), with an address at 13260
Corporate Exchange Drive, Bridgeton, Missouri 63044, to LGH INVESTMENT, L.L.C.,
a Missouri limited liability company, with an address of 161 Charter Place,
Lavergne, Tennessee 37086, Attention: Malcolm L. Greeno (“LGH”).

 

W I T N E S S E T H:

 

WHEREAS, LGH recently purchased from Chemical Dynamics, Inc., d/b/a The Schultz
Company (“Schultz”) a building located on a tract of land more commonly known as
13260 Corporate Exchange Drive, Bridgeton, Missouri 63044 (the “Premises”); and

 

WHEREAS, LGH, as Landlord and Schultz, as Tenant, thereafter entered into that
certain Lease and Agreement of even date herewith (the “Lease”) for the
Premises; and

 

WHEREAS, Schultz has certain obligations, including, without limitation the
payment of rent and performance of covenants under the Lease (collectively, the
“Obligations”); and

 

WHEREAS, Guarantors are the principals of Schultz and as such will derive
substantial benefit and other considerations as a result of LGH entering into
the Lease with Schultz.

 

NOW, THEREFORE, in consideration of LGH’s entering into the Lease with Schultz,
Guarantors hereby agree as follows:

 

1. That Guarantors do hereby unconditionally and absolutely guarantee to LGH the
full, prompt and complete payment by Schultz, and not just the collectibility,
of (a) the amount of the Obligations after first taking into account any
payments with respect to the Obligations made by Schultz to LGH which payments
shall not reduce Guarantors’ liability under this Guaranty, and (b) the amount
of all costs, fees and expenses (including reasonable attorneys’ fees) incurred
by LGH in any action or proceeding of any kind in seeking payment under this
Guaranty (the payment of the foregoing items being hereinafter sometimes
collectively referred to as the “Amount Guaranteed”). Notwithstanding the
foregoing, Guarantors shall be released from this Lease Guaranty: i) on the date
that is seven (7) years after the Commencement Date (as defined in the Lease);
ii) at any time after the date that is five (5) years after the Commencement
Date, provided Schultz has provided LGH with audited annual financial statements
prepared by a recognized firm of certified public accountants for the previous
three (3) calendar years showing that Schultz has achieved a net worth of Seven
Million Five Hundred Thousand Dollars ($7,500,000) in each of the previous three
(3) fiscal years; or iii) Schultz, or any permitted assignee of Schultz under
the Lease, provides LGH with an audited annual financial statement prepared by a
recognized firm of certified public accountants during any Lease year showing
that Schultz has achieved a net worth of Ten Million Dollars ($10,000,000);
provided a release of Guarantors under items i) through iii) above is expressly
conditioned on no outstanding notice of default having been given by LGH to
Schultz under the Lease or by LGH to Guarantor under this Lease Guaranty which
default remains uncured (release being effective upon cure of such default
provided no further notice of default has been given). At such time as

 



--------------------------------------------------------------------------------

any release becomes effective, Landlord shall provide, at Tenant’s request,
written confirmation of the release of Guarantors from further liability under
this Lease Guaranty. For purposes of this Lease Guaranty, the net worth of
Schultz shall be determined in accordance with GAAP less the book value of all
assets which would be classified as intangible assets under GAAP, including,
without limitation, goodwill, licenses, patents, trademarks, trade names,
copyrights and franchises.

 

2. That Guarantors does hereby waive: (a) notice of acceptance hereof and any
and all other notices which by law or under the terms and provisions of the
Lease are required to be given to Schultz; (b) any demand for or notice of
default of the payment of sums payable by Schultz and the performance of all and
singular the terms, covenants, obligations, conditions and provisions in the
Lease required to be performed as the Obligations by Schultz; (c) any legal
obligation, duty or necessity for LGH to proceed first against Schultz or to
exhaust any remedy LGH may have against Schultz, it being agreed that in the
event of default or failure of performance of the Obligations in any respect by
Schultz under the Lease, LGH may proceed and have right of action solely against
either Guarantors or Schultz or jointly against Guarantors and Schultz; and (d)
any limitation or exculpation of liability on the part of the Schultz whether
contained in the Lease or otherwise. In the event of a default by the Guarantors
or Schultz, the Amount Guaranteed shall include interest at a rate per annum on
the Amount Guaranteed equal to the current prime rate published by Union
Planters Bank, commencing as of the due date thereof until paid.

 

3. That: (a) any modification, amendment, change or extension of any of the
terms, covenants or conditions of the Lease which Schultz (which term shall
include, without limitation, a trustee in bankruptcy) and LGH may hereafter
make; or (b) any forbearance delay, neglect or failure on the part of LGH in
enforcing any of the terms, covenants, conditions or provisions of the Lease; or
(c) any assignment of the Lease by Schultz (whether voluntarily or by operation
of law); or (d) any acceptance by LGH of any additional security or guarantees
of any kind; or (e) any release, settlement or compromise of any claim of LGH
against Schultz, shall not in any way affect, impair or discharge Guarantors’
unconditional liability to LGH hereunder (and Guarantors shall be bound by any
and all such modifications whether or not Guarantors have consented thereto or
has knowledge thereof), nor shall Guarantors’ liability hereunder be impaired,
affected or discharged by any act done or omitted to be done or by any waiver by
either LGH or Schultz, notwithstanding that Guarantors may not have consented
thereto or may not have notice or knowledge thereof.

 

4. That Guarantors shall not be entitled to make any defense against any claim
asserted by LGH in any suit or action instituted by LGH to enforce this Guaranty
or the Lease or be excused from any liability hereunder which Schultz could not
make or invoke, and Guarantors hereby expressly waive any defense in law or in
equity which is not or would not be available to Schultz, it being the intent
hereof that the liability of Guarantors hereunder is primary and unconditional.
Without limiting the generality of the foregoing, the Guarantors will not assert
against LGH any defense of waiver, release, discharge in bankruptcy, statute of
limitation, res judicata, statute of frauds, fraud, ultra vires acts, illegality
or unenforceability which may be available to the Schultz in respect to the
Lease or any setoff available against LGH to the Schultz whether or not on
account of a related transaction. The liability of the Guarantors shall not be
affected or impaired by any voluntary or involuntary dissolution, sale or other
disposition of all

 

-2-



--------------------------------------------------------------------------------

or substantially all the assets, marshalling of assets and liabilities,
receivership, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization, arrangement, composition or readjustment of, or other similar
event or proceeding affecting the Schultz or any of its assets and that upon the
institution of any of the above actions, at LGH’s sole discretion and without
notice thereof or demand therefor, the Guarantors’ obligations shall become due
and payable and enforceable against the Guarantors, whether or not the Amount
Guaranteed is then due and payable.

 

5. That all indebtedness, liability or liabilities now or at any time or times
hereafter owing by Schultz to the Guarantors is hereby subordinated to the
Amount Guaranteed and any payment of indebtedness of the Schultz to the
Guarantors, if LGH so requests, shall be received by the Guarantors as trustee
for LHG on account of the Amount Guaranteed.

 

6. That Guarantors hereby represents and warrants to LGH as follows as of the
date hereof:

 

(a) Guarantors are not insolvent or bankrupt and there has been no (i)
assignment made for the benefit of the creditors of Guarantors, (ii) appointment
of a receiver of Guarantors or for the properties of Guarantors, or (iii) any
bankruptcy, reorganization, or liquidation proceeding instituted by or against
Guarantors.

 

(b) There has been no material, adverse change in the representations made or
information heretofore supplied by or on behalf of Guarantors in connection with
the Lease as to the composition, structure, finances, business operations,
credit prospects or financial condition of Guarantors.

 

(c) There is no litigation, arbitration, or other proceeding or governmental
investigation pending or, to the best of Guarantors’ knowledge, threatened
against or relating to the Guarantors or their property, assets, or business.

 

7. That this Guaranty shall be binding upon the successors and assigns of
Guarantors and shall inure to the benefit of LGH and its successors and assigns.

 

8. This Guaranty is delivered in and made in and shall in all respects be
construed pursuant to the laws of the State of Missouri.

 

9. THAT GUARANTORS AND LGH EACH HEREBY EXPRESSLY WAIVES TRIAL BY JURY IN THE
STATE OF MISSOURI IN ANY ACTION OR PROCEEDING ON ANY MATTER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THIS GUARANTY. GUARANTORS OR LGH SHALL, IF DIRECTED BY
THE OTHER PARTY, FILE EVIDENCE OF THIS WAIVER WITH A COURT OF COMPETENT
JURISDICTION IN COMPLIANCE WITH MISSOURI SUPREME COURT RULE 69.01(b) AND IF
GUARANTORS OR LGH, AS THE CASE MAY BE, FAILS TO SO FILE SUCH EVIDENCE WITHIN
FIVE (5) DAYS AFTER THE OTHER PARTY’S REQUEST, GUARANTORS OR LGH AS THE CASE MAY
BE, HEREBY GRANTS TO THE OTHER PARTY AN IRREVOCABLE POWER OF ATTORNEY (WHICH
SHALL BE DEEMED TO BE COUPLED WITH AN INTEREST) TO FILE THIS GUARANTY OR
EVIDENCE OF THIS

 

-3-



--------------------------------------------------------------------------------

WAIVER WITH A COURT OF COMPETENT JURISDICTION IN ORDER TO EFFECT THIS WAIVER AS
PROVIDED IN MISSOURI SUPREME COURT RULE 69.01(b).

 

10. Except as otherwise expressly provided in Paragraph 1 hereof, Guarantors
further agree that no act or thing, except for payment in full of the Amount
Guaranteed, which but for this provision might or could in law or in equity act
as a release of the liabilities of the Guarantors hereunder shall in any way
affect or impair this Guaranty, and the Guarantors agree that this shall be a
continuing, absolute and unconditional Guaranty and shall be in full force and
effect until the Amount Guaranteed has been paid in full. Notwithstanding the
foregoing, but subject in all respects to the limitation on Guarantors’
liability hereunder, the Guaranty shall be a continuing, absolute and
unconditional Guaranty for: (i) Obligations that are delinquent (including any
and all interest and penalties accrued thereon); and (ii) all reasonable costs
incurred by LGH in connection with the recovery of any amounts from the
Guarantors under this Guaranty.

 

Executed the date first above written.

 

GUARANTORS

  Daniel Schultz   Steven Schultz

 

-4-



--------------------------------------------------------------------------------

SCHEDULE 11

 

Tenant’s Property

 